Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on provisional application 62/958,469 filed in China on January 8, 2020.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 recites the limitation “three pairs of IRTs.”   There is insufficient antecedent basis for this limitation in the claim.  Appropriate action is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Emanuel (US Patent No. 10,188,049) in view of Korean patent document Eek et al. (KR 20210014027), herein “Eek.” 


Regarding claim 1,
Emanuel teaches a method of irrigating a selected field, (Col. 6, lines 19 – 23: “In embodiments, the forecasted water application rates 20 are based on a number of factors including crop growth modeling, weather forecast modeling, geospatial data information, crop sensor information, and variable rate irrigation management and control.”)  the method comprising:
(a) identifying and defining the field; (Col. 9, lines 12 – 27: “In embodiments, a user interface representing a diagram of all irrigation systems for which crop models have been calculated is implemented. Referring now to FIG. 5, the user interface 504 of user input device 502 may incorporate drag-and-drop features (e.g., click-and-drag and/or touch-and- drag) in order to drag 520 a graphical user interface element 516 representing a specific irrigation system of multiple irrigation systems 508 to a mapped location 522 of the user interface 504. When the graphical user interface element 516 is placed in the mapped location 522, a VO interface 514 for the specific irrigation system of the multiple irrigation systems 508 automatically opens in order to customize a crop model associated with a field of the specific irrigation system. In embodiments, the associated crop model is customizable with respect to a specific geospatial location within the field.”) 
(b) constructing an automated irrigation system to irrigate the field; (Col. 4, line 62 – Col. 5, line 11: “In embodiments, a base station in communication with an irrigation system, activates or deactivates the irrigation system as a result of a calculated crop model. In further embodiments, the base station automatically increases or decreases the speed or rate of movement of the irrigation system as a result of the calculated crop model. In a given field, there may be a number of geospatial locations, and the base station may determine an accurate rate of movement for the irrigation system for each geospatial location for that field in order to determine and dispense accurate irrigation or fertilization amounts for each field or geospatial location in the field. In embodiments, the crop model that activates, deactivates, automatically increases speed or automatically decreases speed is a crop growth model. In further embodiments, the crop model that activates, deactivates, automatically increases speed or automatically decreases speed is a VO Irrigation Model.”) 
(c) providing an irrigation plan (model) used by the irrigation system to irrigate the field, the irrigation plan being generated based on multiple irrigation variables;  (Col. 3, line 51 – Col. 4, line 27: “Generally, the crop models of the present disclosure may be used according to at least two time frames, a preseason time frame and an in-season time frame. During the preseason time frame, the crop models of the present disclosure run the water balance equation (e.g., Equation (1) given below) using crop parameters and a ten-year average of weather data as inputs to develop a first crop model, or a first set of crop models. When an in-season time frame begins, irrigation events are triggered as available water capacity (AWC) reaches a refill point as determined during the pre-season time frame.  During the in-season time frame, one or more equations (e.g., the water balance equation) may be run again using real time data to customize or develop a second (e.g., customized) crop model, or a second set of crop models. In embodiments, the crop models are customizable during the in-season time frame with respect to a number of factors, including but not limited to, crop growth stage and development, water use rates, root depth, real time weather data, irrigation events, and moisture probe data, if a moisture probe is available. The updated crop growth stage may include, but is not limited to, a vegetation or reproductive stage of the crop. The updated weather data may include, but is not limited to, precipitation events (e.g., rainfall), evapotranspiration (ET), and growing degree days (GDD—as related to the crop growth stage). The updated irrigation events may include, but are not limited to, manually entered irrigation events and automated machine logs (e.g., pivot machine logs). The updated moisture probe data may include, but is not limited to, original and updated set points, soil daily change (overriding the weather ET and based on crop water use), current AWC, and depth of root zone (D.sub.rz). In embodiments, the crop models are customizable during the preseason at least in that the crop models may be set to run based on a subset of the ten-year weather history. For example, the crop model may be configured to run based on the weather history for a selected year. For instance, the operator may feel like this year will be like the summer of '69 and may configure the first crop model or first set of crop models to determine water application rates accordingly. The first crop model or first set of crop models would be further customizable during in-season conditions with updated and real time information (e.g., precipitation events, crop growth stage, etc.).”  Col. 3, lines 39 - 42: “Referring generally to FIGS. 1 through 7, systems and methods to update crop models based on real time (e.g., in-season) crop growth stage parameters are described, in accordance with the present disclosure.” See also Col. 1, line 59 – Col. 2, line 19.) 

(e) irrigating the field based on the projected irrigation plan of step (d). (Col. 4, line 24 – 27: “The first crop model or first set of crop models would be further customizable during in-season conditions with updated and real time information (e.g., precipitation events, crop growth stage, etc.).”  Col. 12, lines 22 – 32: “In step 708, an updated or customized crop model (e.g., VO Irrigation Model) is determined according to the updated crop modeling information. In this regard, the water application and fertilization application rates will also be recalculated based on the updated information. In embodiments, the recalculated water/fertilization rates are specific to a field or a geospatial location. In embodiments, the crop model is updated throughout the season to determine a virtually optimized crop model and optimized water/fertilization application rates for the field or the geospatial location.”) 
	Emanuel does not teach that if a variable is unavailable to use machine learning such as a neural network to replace the variable and develop the plan. However, Eek does teach (d) if at least one irrigation variable in step ( c) is unavailable, using a machine learning algorithm, such as an artificial neural network (ANN), to generate the unavailable irrigation variable and subsequently generating a projected irrigation plan; (Page 3, Par. 6: “For example, the smart farm 100 uses sensors for measuring the environment of crops such as oxygen (O2), carbon dioxide (CO2), thermal insulation curtain, irrigation control, soil information sensor, temperature, humidity, CCTV, and web camera. Measure the data and store it in the database.” Page 3, Par. 7 – 9: “The environment data interpolation device 200 is connected to the smart farm 100 to detect errors or omissions of various environmental data at regular intervals. And when an error or missing environmental data is detected, the environmental data is analyzed and the most suitable interpolation model is selected. In this case, the environment data interpolation apparatus 200 may select and store the most suitable interpolation model in advance corresponding to the type of each data, an error, or a missing period.
As described above, the environmental data interpolation apparatus 200 may perform an interpolation operation on the error or missing environmental data through an interpolation model, and may store the interpolated environmental data.
In this case, the interpolation model includes various interpolation models, such as a linear interpolation model, an artificial neural network interpolation model, and a recurrent neural network interpolation model, but is not limited thereto.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of developing an irrigation plan which is a model for a particular or geospatial location based on crop parameters and then using the model to irrigate a field or crop as in Emanuel with having an irrigation control in a smart farm where if a parameter of the data is missing to use a neural network to interpolate the missing data as in Eek in order to control an optimal growing environment based on big data collected through the internet of things and minimize the risk of data loss to various conditions on the smart farm. (Page 2, paragraphs 2 and 6)

Regarding claim 2,
Emanuel and Eek teach the limitations of claim 1 which claim 2 depends. 
Emanuel also teaches that the field comprises a circular field.  (See Emanuel figure 2 that shows a pivot irrigation system commonly used in circular crops and fields.)

Regarding claim 3, 
Emanuel and Eek teach the limitations of claim 1 which claim 3 depends. 
Emanuel also teaches that the automated irrigation system comprises a circular center pivot irrigation system.  (Col. 4, lines 62 – 67: “In embodiments, a base station in communication with an irrigation system, activates or deactivates the irrigation system as a result of a calculated crop model. In further embodiments, the base station automatically increases or decreases the speed or rate of movement of the irrigation system as a result of the calculated crop model.”  See Emanuel figure 2 that shows a pivot irrigation system commonly used in circular crops and fields.) 

Regarding claim 4, 
Emanuel and Eek teach the limitations of claim 1 which claim 4 depends. 
Emanuel also teaches that the automated irrigation system comprises a
variable rate irrigation system (VRI).   (Col. 6, lines 19 – 23: “In embodiments, the forecasted water application rates are based on a number of factors including crop growth modeling, weather forecast modeling, geospatial data information, crop sensor  information, and variable rate irrigation management and control.”) 

Regarding claim 9, 
Emanuel and Eek teach the limitations of claim 1 which claim 9 depends. 
Eek also teaches that the unavailable irrigation variable is at least one of: air temperature measured at time t during a scan, relative humidity at time t, solar irradiance at time t, wind direction at time t, wind speed at time t, average canopy temperature measured by stationary IRTs at time t, irrigation level(%) assigned to the experimental plot p being scanned by a pair of IRTs at time t, irrigation scheduling method assigned to plot p, the number of days passed since planting at the time of the scan, cumulative irrigation  including precipitation) received by a selected experimental plot p, and/or a value for crop water stress index (iCWSI). (Page 5, Par. 1: “Here, the environmental factor is a meaning corresponding to the type of environmental data collected from the smart farm, and indicates environmental data of different types. For example, if the erroneous or missing environmental data is atmospheric pressure, the controller 220 may further select environmental data for a time, atmospheric temperature, and relative humidity (RH) that are highly related to atmospheric pressure environmental data.”) 

Regarding claim 10, 
Emanuel and Eek teach the limitations of claim 1 which claim 9 depends. 
Emanuel also teaches that an irrigation plan comprises an irrigation prescription map. (Col. 9, lines 12 – 27: “In embodiments, a user interface representing a diagram of all irrigation systems for which crop models have been calculated is implemented. Referring now to FIG. 5, the user interface 504 of user input device 502 may incorporate 
drag-and-drop features (e.g., click-and-drag and/or touch and-drag) in order to drag 520 a graphical user interface element 516 representing a specific irrigation system of multiple irrigation systems 508 to a mapped location 522 of the user interface 504. When the graphical user interface 20 element 516 is placed in the mapped location 522, a VO interface 514 for the specific irrigation system of the multiple irrigation systems 508 automatically opens in order to customize a crop model associated with a field of the specific irrigation system. In embodiments, the associated crop model is customizable with respect to a specific geospatial location within the field.”) 

Claims 5 – 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Emanuel in view Eek in view of Evett et al. (US Patent No. 8,924,031), herein “Evett.” 


Regarding claim 5,
Emanuel and Eek teach the elements of claim 4 which claim 5 depends. They do not teach that a VRI system is an Irrigation Scheduling Supervisory Control and Data Acquisition System (ISSCADAS).  However, Evett does teach that the VRI is equipped with an Irrigation Scheduling Supervisory Control and Data Acquisition System (ISSCADAS).  (Col. 1, title: “IRRIGATION SCHEDULING AND SUPERVISORY CONTROL AND DATA ACQUISITION SYSTEM.”  Col. 5, lines 9 – 14: “A computer running supervisory control and data acquisition (SCADA)1 software (typically, but not necessarily, installed at the location of the irrigation system control panel) gathers data from the sensors at a suitable time interval (typically <=5 min) using wireless or wired data transmission.”)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of developing an irrigation plan which is a model for a particular or geospatial location based on crop parameters and then using the model to irrigate a field or crop as in Emanuel with having an irrigation control in a smart farm where if a parameter of the data is missing to use a neural network to interpolate the missing data as in Eek with using a ISSCADAS with the Variable Rate Irrigation system as in Evett in order to have an improved methods for controlling irrigation, particularly for plants grown under low rainfall and semi-arid conditions. (Col. 2, lines 34 – 36) 

Regarding claim 6,
Emanuel and Eek teach the elements of claim 1 which claim 6depends. They do not teach system comprises infrared sensors.   However, Evett does teach that the automated irrigation system comprises a center pivot irrigation system with infrared thermometers (IRTs) mounted on a center pivot pipe that sweeps around a circumference of the field.  (Col. 4, lines 32 – 38: “FIG. 1 shows an example of one embodiment of a layout of control areas, in this example for a center pivot irrigated field showing 144 target control areas or management zones. Infrared thermometers (IRTs) are mounted on the pivot lateral, viewing each zone forward of the irrigation system. Control zones are outlined in black. The pivot lateral is represented by a dashed line. The view is nadir from above the field.”) 

Regarding claim 7,
Emanuel, Eek, and Evett teach the elements of claim 6 which claim 7 depends   Evett also teaches that wherein 3 pairs of IRTs are mounted on the center pivot pipe, each pair of the IRTs comprising two oppositely facing IRTs. (Col. 9, lines 23 – 25: “Measurements of canopy temperatures are made using a conventional infrared thermometer (IRT)…” Col. 9, lines 35 – 37: “…two such sensors are aimed at the control area from nearly opposite sides of the area in order to reduce sun angle effects on measured surface temperature.”  Examiner’s Note – Evett does not teach 3 pairs of IRT’s but does teach opposite facing IRTs.  Adding another set or pair(s) of IRTs may be not patentable under MPEP §2144.04(VI)(B.) “Duplication of Parts” which states: “…the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” 

Regarding claim 11, it is directed to a system or apparatuses to implement the method of steps with the limitations set forth in claim 5 – 7 and 9.  Emanuel, Eek, and Evett teach the claimed method of steps in claims 5 – 7 and 9.  Therefore, Emanuel, Eek, and Evett teach the system or apparatuses, to implement the claimed method of steps, in claim 11. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (possible claim 7) pending resolving all intervening issues such as the 35 U.S.C. §112(b) rejection for antecedent basis above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose that the unavailable irrigation variable comprises average canopy temperature conventionally measured by IRTs mounted on a center pivot pipe, so that the ANN generates an average canopy temperature value for each of three pairs of IRTs.
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Vories, E.D. (8/31/2019. Precision irrigation [abstract]. University of Missouri Agricultural
Experiment Station Publication. p. 20-21) interprets the Evett reference used for the rejection in claims 5 – 7 that the system is an ISSCADAS.  (Page of the attached pages: “The USDA-ARS team in Bushland, TX, patented an Irrigation Scheduling Supervisory Control And Data Acquisition (ISSCADA) system that can develop prescriptions and control VRI systems. With integrated sensor networks, the ISSCADA system detects variable crop water needs and provides spatially variable recommendations for watering rates.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
    

    
        1 See Vories, E.D. as cited art in the conclusion section that interprets the Evett reference as being a VRI system equipped with ISSCADAS.